MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                 FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                         Dec 19 2019, 10:01 am

court except for the purpose of establishing                           CLERK
                                                                   Indiana Supreme Court
the defense of res judicata, collateral                               Court of Appeals
                                                                        and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
Tony Walker                                             Curtis T. Hill, Jr.
Carlisle, Indiana                                       Attorney General of Indiana
                                                        Monika Prekopa Talbot
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Tony Walker,                                            December 19, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1469
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Grant Hawkins,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        49G05-0510-FA-182546



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1469 | December 19, 2019          Page 1 of 5
[1]   Tony Walker, pro se, appeals the trial court’s denial of his petition for credit

      time. We affirm.


                                        Facts and Procedural History

[2]   On October 21, 2005, the State charged Walker with various offenses, 1 on

      October 18, 2007, the trial court found him guilty. On October 22, 2007,

      Walker pled guilty to being an habitual offender. The court sentenced him to

      sixty years for Count I, thirty years for Count VIII, and four years for Count IX,

      and ordered that the sentence for Count I be served consecutive to Count VIII.

      The court enhanced Count I by thirty years due to his status as an habitual

      offender.


[3]   In a letter dated March 4, 2019, Walker wrote to the Classification Division of

      the Wabash Valley Correctional Facility indicating that he completed the Plus

      Program on June 9, 2014, and was eligible to receive a time cut because he fell

      “under the old law and began the program before ap-01-04-101 went into

      effect.” Appellant’s Appendix Volume II at 30. In a letter addressed to Walker

      dated April 16, 2019, K. Staton of the Classification Division wrote: “The time

      cut for ‘PLUS’ was denied. Part of your current incarceration includes a sex

      offense listed under IC 11-8-8-4.5, therefore, you are not eligible to receive




      1
       The State notes that the record does not contain the charging information and that the chronological case
      summary is unclear about the nature of the charges. See Appellee’s Brief at 4 n.2.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1469 | December 19, 2019                Page 2 of 5
      reformative program time cuts. Time cut decisions are not appealable,

      therefore your appeal is being returned to you.” Id. at 29.


[4]   On May 16, 2019, Walker filed a verified petition for credit time in the Marion

      Circuit Court alleging that he completed the Plus Program in June 2014 and the

      program allowed him to receive additional credit time pursuant to Life Skills

      Programs under Ind. Code § 35-50-6-3.3. The court denied the petition.


                                                  Discussion

[5]   Walker appears to argue that the former credit restricted felon statute, Ind.

      Code § 35-41-1-5.5, did not apply to him because he was convicted in 2007, and

      that application of the statute would be an unconstitutional ex post facto

      violation. He also claims the trial court should have granted his request for

      credit time under Ind. Code § 35-50-6-3.3. He contends that he meets the

      statutory requirements for earning credit time under Ind. Code § 35-50-6-3

      because the PLUS Program is a program approved by the Department of

      Correction. The State acknowledges that Walker is correct that he is not a

      credit restricted felon, but argues that Walker has failed to show that he was in

      credit class I, A, or B as required by Ind. Code § 35-50-6-3.3(b)(1), that he has

      demonstrated a pattern consistent with rehabilitation, or that he completed the

      PLUS program.


[6]   We observe that Walker is proceeding pro se. Such litigants are held to the same

      standard as trained counsel. Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App.

      2004), trans. denied. We treat Walker’s petition as one for relief under Ind. Post-


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1469 | December 19, 2019   Page 3 of 5
      Conviction Rule 1. See Stevens v. State, 895 N.E.2d 418, 419 (Ind. Ct. App.

      2008) (noting a request for credit time under Ind. Code § 35-50-6-3.3 is treated

      as a petition for relief under Post-Conviction Rule 1). Walker is appealing from

      a negative judgment and must convince this court the evidence leads unerringly

      and unmistakably to a decision opposite that reached by the trial court. See

      Sander v. State, 816 N.E.2d 75, 76 (Ind. Ct. App. 2004).


[7]   Ind. Code § 35-50-6-3.3(b) provides:


              (b) In addition to any educational credit that a person earns
              under subsection (a), or good time credit a person earns under
              section 3 or 3.1 of this chapter, a person may earn educational
              credit if, while confined by the department of correction, the
              person:

                      (1) is in credit Class I, Class A, or Class B;

                      (2) demonstrates a pattern consistent with rehabilitation;
                      and

                      (3) successfully completes requirements to obtain at least
                      one (1) of the following:

                               (A) A certificate of completion of a career and
                               technical or vocational education program approved
                               by the department of correction.

                               (B) A certificate of completion of a substance abuse
                               program approved by the department of correction.

                               (C) A certificate of completion of a literacy and
                               basic life skills program approved by the department
                               of correction.

                               (D) A certificate of completion of a reformative
                               program approved by the department of correction.
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1469 | December 19, 2019   Page 4 of 5
[8]    As observed by the State, Walker does not argue or point to the record to

       indicate that he met the other requirements of Ind. Code § 35-50-6-3.3(b). We

       cannot say that Walker has demonstrated that the evidence leads unerringly

       and unmistakably to a decision opposite that reached by the post-conviction

       court.


[9]    For the foregoing reasons, we affirm.


[10]   Affirmed.


       Baker, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1469 | December 19, 2019   Page 5 of 5